DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	Applicant’s election of Group I is acknowledged. The election has been made with traverse. The traversal is on the ground(s) that the claims share a technical feature.  This is not found persuasive as evidenced by the rejection under 35 USC 103 below the feature is not a special technical feature. The requirement is still deemed proper and is therefore made FINAL.
Group II claims are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.
Claim Interpretation
	An “installation” is understood to be a machine under 35 USC 101.

    PNG
    media_image1.png
    430
    898
    media_image1.png
    Greyscale


The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“brushing device” in claim 14
NOTE: Claim 16 further limits the claim by reciting wherein the brushing device comprises a brush, therefore the brush structure is not presumed to be part of claim 14.  If claim 14 recited the structure of “at least one brush,” then this would render the interpretation under 35 USC 112(f) moot because a brush is sufficient structure for a brushing device to perform the function of brushing.
“powder suction device” in claim 15, 17
“powder deposition means” in claim 23
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim(s) 15 and 17 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In reference to claim 15 and 17, the limitation “a powder suction device for discharging powder sucked by the power suction device” is a circular reference.
	The limitation in claim 15 is examined as if it read --the cleaning device comprises a powder suction device that sucks powder and discharges the sucked powder to a dust extraction zone D2, which is isolated from the powder deposition zone P.--
	Also in claim 15 and 17, “power” should be --powder--.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




	Claim(s) 14, 15, 21, 23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ono (US 20170144374 A1)..
	In reference to claim 14, Ono discloses a powder-based additive manufacturing installation (Fig 5) comprising:

    PNG
    media_image2.png
    426
    639
    media_image2.png
    Greyscale

a powder layering device that can be displaced along a path linking a start zone A and an end zone B, the powder layering device comprising powder smoothing means in a powder deposition zone P situated between the start zone A and the end zone B; and
a cleaning device situated on the path of the powder layering device, the cleaning device comprising a brushing device for brushing at least one surface of the powder smoothing means
 wherein the powder smoothing means comprises a powder smoothing cylinder, and the brushing device brushes an outer surface of the powder smoothing cylinder (See Fig 5, annotated version shown above and “powder removing plate 13 moves 
Note, the claim requires a brushing device. Ono teaches element 13 contacts the powder smoothing cylinder to remove powder from the powder smoothing cylinder (P0041) and is equivalent to a “brushing device” as claimed.
	In reference to claim 15, see Ono’s suction mechanism in claim 5.
	In reference to claim 21 and 23, see Ono’s element 23 in Fig 5.
Claim Rejections - 35 USC § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	Claim 14, 16, 18, 19, 21, 23-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 20180304301 A1).
In reference to claim 14, Sachs discloses a powder-based additive manufacturing installation comprising:

    PNG
    media_image3.png
    482
    847
    media_image3.png
    Greyscale

a powder layering device that can be displaced along a path linking a start zone A and an end zone B, the powder layering device comprising powder smoothing means in a powder deposition zone P situated between the start zone A and the end zone B (Fig 11B element 1150); and
a cleaning device situated on the path of the powder layering device, the cleaning device comprising a brushing device for brushing at least one surface of the powder smoothing means (Fig 11I element 1125 shows s structure that brushes the surface of the roller and reads on a brushing device, also Fig 11B element 1125 shows a brush);
wherein the powder smoothing means comprises a powder smoothing cylinder, and … (Fig 11B element 1110).
Sachs does not state that the brushing device brushes an outer surface of the powder smoothing cylinder, however, Sachs further discloses the purpose of the brushing device is “to force flow of the powder material 1108 off the surface 1127 of the 
In reference to claim 16, the combination discloses the installation as in claim 14.
Sachs further discloses wherein the brushing device comprises at least one brush provided with bristles that can bend when the powder layering device passes (“brush may have bristles of any suitable material, such as nylon” [P0142] and “the brush may be a flexible, spiral, nylon brush” [P0148])
In reference to claim 18, the combination discloses the installation as in claim 14.
Sachs further discloses wherein the bristles of the at least one brush extend in a direction at right angles to the surface of the powder smoothing means with which the bristles come into contact (See Fig 11B).
In reference to claim 19, the combination discloses the method as in claim 14.
Sachs further discloses wherein the at least one brush extends in a substantially longitudinal direction, and the powder layering device is displaced locally over the path in a direction substantially transverse to the longitudinal direction of the at least one brush (See Fig 11B).
In reference to claim 20, the combination discloses the method as in claim 14.
Sachs further discloses wherein the device comprises multiple brushes (“brushes” at [P0041]) if the brushing device shown in Fig 11I or 11B were duplicated then the resulting structure would be wherein the cleaning device comprises two parallel brushes extending in a longitudinal direction, the powder layering device being 
In reference to claim 21, the combination discloses the method as in claim 14.
Sachs further discloses wherein the cleaning device is located downstream of the deposition zone P of the powder, for a path in a direction from the start zone A to the end zone B (The device is capable of this intended use. Upstream refers to whether the device moves left or right in Sachs Fig 11B. Sachs discloses the device is generally movable and meets the claim).
In reference to claim 23, the combination discloses the method as in claim 14.
Sachs further discloses wherein the powder layering device further comprises powder deposition means, and the brushing device brushes at least one surface of the powder deposition means (Fig 11B element 1104).
In reference to claim 24, the combination discloses the method as in claim 23.
Sachs further discloses wherein the powder deposition means comprises a rotary dosing cylinder, and the brushing device brushes an outer surface of the rotary dosing cylinder (In Fig 11B the cylinder acts as both a dosing and smoothing cylinder).
	Claim 15 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sachs (US 20180304301 A1) and further in view of Ono (US 20170144374 A1).
	In reference to claim 15 and 17, the combination discloses the method as in claim 14 and 16.
Sachs further discloses the device may comprise pneumatic elements (“pneumatic” at P0146 and P0140), but does not disclose using a vacuum.

The combination would be achievable by integrating the suction mechanism of Ono into the installation. 
Therefore, it would have been obvious to one of ordinary skill in the art with a reasonable expectation of success before the effective filing date of the claimed invention to configure the installation such that the cleaning device comprises a powder suction device for discharging powder sucked by the power suction device to a dust extraction zone D2, which is isolated from the powder deposition zone P.
A person having ordinary skill in the art would have been specifically motivated to integrate the suction mechanism of Ono into the installation in order to provide the ability to reuse applied powder and to combine prior art elements according to known methods to yield predictable results; use of known technique to improve similar devices (methods, or products) in the same way; and/or apply a known technique to a known device (method, or product) ready for improvement to yield predictable results.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154.  The examiner can normally be reached on M-R: 8am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICHOLAS R KRASNOW/           Examiner, Art Unit 1744